Syneron Medical Ltd. Successfully Completes Merger With Candela Corporation Creates the Leader in Aesthetic Device Industry YOKNEAM, ISRAEL and WAYLAND, MA(Marketwire - January 5, 2010) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices and Candela Corporation (NASDAQ: CLZR), a pioneer in the development of medical and aesthetic laser based technologies and systems, today announced the successful closing of their merger. The closing of the merger follows the special meeting held on January 5, 2010 where Candela shareholders voted in favor of the proposed merger agreement.
